AlleN, J.
Tbe charter of tbe defendant expressly provides tbat only such property as is specially benefited by tbe construction of sewers shall be liable to assessment, and it is not alleged in tbe complaint tbat tbe assessments against tbe property of tbe plaintiffs exceed tbe benefits.
This being true, tbe first objection of tbe plaintiffs to tbe corporate action of tbe defendant is fully met by tbe cases of Spencer v. Merchant, 125 U. S., 345; R. R. v. Decatur, 147 U. S., 190; Paulsen w. Portland, 149 U. S., 30; Baumann v. Ross, 167 U. S., 589; Asheville v. Trust Co., 143 N. C., 366.
In tbe Spencer case tbe Court says : “Tbe Legislature, in tbe exercise of its power of taxation, has tbe right to direct tbe whole or a part of tbe expense of a public improvement, such as tbe laying out, grading, or repairing of a street, to be assessed upon tbe owners of lands benefited thereby; and the determination of tbe territorial district which should be taxed for a local improvement is within tbe province of tbe legislative discretion” ; and this is approved in tbe other cases cited.
Tbe second objection of tbe plaintiffs is not tbat tbe jury did not consider tbe fact tbat tbe property of tbe plaintiffs was subject to taxation to pay interest on bonds issued to construct *73sewers in other parts of the city of Asheville in estimating benefits, but that the statute did not require this to be done. A section of the same charter, relating- to paving, with similar provisions as to assessments, was sustained in Schank v. Asheville, 154 N. C., 40, and in none of the statutes we have examined, and which have been approved, have the elements entering into the estimation of damages and benefits been defined, and for the reason that they cannot always be foreseen.
In Paulsen v. Portland, supra, an ordinance was approved which required assessments for sewers to be made on property “directly benefited,” without defining what should be taken into consideration, and it was held: “A sewer is constructed in the exercise of the police power for the health and cleanliness of the city, and the police power is exercised solely at the legislative will. Notice by publication is a sufficient notice to the taxpayer in proceedings for the assessment of a tax on his property for the construction of a sewer. If provision is made for notice to and hearing of each proprietor at some stage of the proceedings, upon the question what proportion of the tax shall be assessed upon his land, there is no taking of his property without due process of law.”
It was also said in Raleigh v. Peace, 110 N. C., 40: “The power to make such assessments must be clearly authorized by the Legislature, but it is not necessary, and ‘of course not to be expected — indeed, it is scarcely conceivable — that the Legislature should, in conferring authority upon local bodies, specify in minute detail the incidents of the power. The courts generally hold that necessary incidental and subordinate powers pass with the grant of the principal power. Any other ruling would make it practically impossible to frame statutes capable of reasonable enforcement. In matters of street improvements and local assessments, as in kindred matters, it is generally held that a power clearly conferred in general words will carry all the incidental authority essential to the execution of the power in ordinary and appropriate methods.’ ”
In the charter of the defendant ample opportunity is given to the owner to challenge and review charges against his prop*74erty, and no claim is made by either of the plaintiffs that be did not have notice of the proceedings or that he was refused a hearing.
The last position of the plaintiffs would find support in Asheville, v. Trust Co., supra,, if it appeared that no taxing district had been laid off; but while the case referred to holds that the designation of the district is necessary, it is also there decided that this may be done in the legislative act, or by the city under the power to make the improvements and to levy the assessments.
The presumption is in favor of the regularity of the proceedings, and the presumption is strengthened by the fact that the plaintiffs have made no complaint until the improvements, which enhance the value of the property, have been completed.
The powers of municipal, corporations as to assessments for public improvements are fully discussed and the authorities reviewed by Justice Hoke in the recent case of Tarboro v. Staton, 156 N. C., 508.
Upon a review of the record, we find no error.
Affirmed.